In an action to recover damages for personal injuries and wrongful death, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Joseph, J.), dated December 29, 2000, which, upon a jury verdict in favor of the defendants and against her, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs decedent was a passenger on an eastbound Long Island Rail Road train. As part of the plaintiffs direct case, portions of the conductor’s deposition testimony were read into evidence. Contrary to the plaintiffs contention, the defendants had the right, pursuant to CPLR 3117 (b), to read into evidence “any other part of the deposition which ought in fairness to be considered in connection with the part read” (CPLR 3117 [b]; see also, McGowan v Kornos Taxi, 251 AD2d 466).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.